Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/712,191 filed 04/04/2022.  Claims 1-15 are pending and have been examined.
The information disclosure statements (IDS) submitted on 04/04/2022 and 09/19/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2019/0199921), herein Oh.
Consider claim 1, Oh clearly teaches an information processing apparatus (Fig. 4) comprising: 

circuitry ([0361]) configured to:
generate a content file including image encoded data in which the entire picture is encoded and a predetermined metadata Box, (Figs. 2 and 3: The media file includes media data and metadata boxes, [0074].)

wherein the predetermined metadata Box shows that a projected picture, which is a projected plane image that maps a three-dimensional structure image to a plane, and the entire picture constructed from a sub-picture are the same, (Fig. 9: 360 video data is represented as a 2D image containing a plurality of regions containing the entire 360 video frame, [0050], [0154]-[0157].) and 

wherein the predetermined metadata Box indicates that region-wise packing has not been applied to the entire picture. (The metadata includes a field identifying if region-wise packing has been applied, [0298], [0334], [0336], [0347].)

Consider claim 2, Oh clearly teaches a number value indicates that the region-wise packing has not been applied to the entire picture. ([0298])

Consider claim 3, Oh clearly teaches a flag field indicates that the region-wise packing has not been applied to the entire picture. ([0298], [0334], [0336], [0347])

Consider claim 4, Oh clearly teaches the flag field having a value of 1 indicates that the region-wise packing has not been applied to the entire picture. (Any number may be used to represent the flag, [0298], [0334], [0336], [0347].)

Consider claim 5, Oh clearly teaches the flag field having a value of 0 indicates that the entire picture is different from the projected picture. (Region-wise packing rotates and rearranges the regions, [0120].)

Consider claim 6, Oh clearly teaches an information processing method (Fig. 1) comprising: 

generating, by circuitry, a content file including image encoded data in which the entire picture is encoded and a predetermined metadata Box, (Figs. 2 and 3: The media file includes media data and metadata boxes, [0074].)

wherein the predetermined metadata Box shows that a projected picture, which is a projected plane image that maps a three-dimensional structure image to a plane, and the entire picture constructed from a sub-picture are the same, (Fig. 9: 360 video data is represented as a 2D image containing a plurality of regions containing the entire 360 video frame, [0050], [0154]-[0157].) and 

wherein the predetermined metadata Box indicates that region-wise packing has not been applied to the entire picture. (The metadata includes a field identifying if region-wise packing has been applied, [0298], [0334], [0336], [0347].)

Consider claim 7, Oh clearly teaches a number value indicates that the region-wise packing has not been applied to the entire picture. ([0298])

Consider claim 8, Oh clearly teaches a flag field indicates that the region-wise packing has not been applied to the entire picture. ([0298], [0334], [0336], [0347])

Consider claim 9, Oh clearly teaches the flag field having a value of 1 indicates that the region-wise packing has not been applied to the entire picture. (Any number may be used to represent the flag, [0298], [0334], [0336], [0347].)

Consider claim 10, Oh clearly teaches the flag field having a value of 0 indicates that the entire picture is different from the projected picture. (Region-wise packing rotates and rearranges the regions, [0120].)

Consider claim 11, Oh clearly teaches an information processing apparatus (Fig. 4) comprising: 

circuitry ([0361]) configured to: 

acquire a content file including image encoded data in which the entire picture is encoded and a predetermined metadata Box, (Figs. 2 and 3: The media file includes media data and metadata boxes, [0074].)

wherein the predetermined metadata Box shows that a projected picture, which is a projected plane image that maps a three-dimensional structure image to a plane, and the entire picture constructed from a sub-picture are the same, (Fig. 9: 360 video data is represented as a 2D image containing a plurality of regions containing the entire 360 video frame, [0050], [0154]-[0157].) and 

wherein the predetermined metadata Box indicates that region-wise packing has not been applied to the entire picture; (The metadata includes a field identifying if region-wise packing has been applied, [0298], [0334], [0336], [0347].) and 
process the content file. (DASH client processes the video data, [0103].)

Consider claim 12, Oh clearly teaches a number value indicates that the region-wise packing has not been applied to the entire picture. ([0298])

Consider claim 13, Oh clearly teaches a flag field indicates that the region-wise packing has not been applied to the entire picture. ([0298], [0334], [0336], [0347])

Consider claim 14, Oh clearly teaches the flag field having a value of 1 indicates that the region-wise packing has not been applied to the entire picture. (Any number may be used to represent the flag, [0298], [0334], [0336], [0347].)

Consider claim 15, Oh clearly teaches the flag field having a value of 0 indicates that the entire picture is different from the projected picture. (Region-wise packing rotates and rearranges the regions, [0120].)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425